DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a method for manufacturing the liquid crystal display panel which includes a plurality of pixels each including a plurality of alignment regions in which an alignment direction of liquid crystal molecules is different from each other when voltage is applied, comprising: forming a first vertical alignment film on a first substrate including pixel electrodes; forming a second vertical alignment film on a second substrate including a counter electrode; and a photo-alignment treatment step of irradiating, with polarized light from a light source through a polarizer, the first substrate provided with the first vertical alignment film on a surface or the second substrate provided with the second vertical alignment film on a surface, wherein the first vertical alignment film and the second vertical alignment film are photo-alignment films which, upon being subjected to photo-alignment treatment, provide a pre-tilt angle to the liquid crystal molecules, the photo-alignment treatment step includes performing the polarized light irradiation while moving the first substrate or the second substrate or moving the light source relative to the first substrate or the second substrate, the polarized light irradiation direction for the first substrate or the second substrate is parallel to the moving direction of the first substrate or the second substrate or the moving direction of the light source, and a polarization axis of the polarized light projected on the surface of the first substrate or the surface of the second substrate is different from the polarized light irradiation direction. 

Inoue US 2012/0293763 does teach a method for manufacturing the liquid crystal display panel which includes a plurality of pixels each including a plurality of alignment regions in which an alignment direction of liquid crystal molecules is different from each other when voltage is applied, comprising: forming a first vertical alignment film on a first substrate including pixel electrodes; forming a second vertical alignment film on a second substrate including a counter electrode; and a photo-alignment treatment step of irradiating, with polarized light from a light source through a polarizer, the first substrate provided with the first vertical alignment film on a surface or the second substrate provided with the second vertical alignment film on a surface, wherein the first vertical alignment film and the second vertical alignment film are photo-alignment films which, upon being subjected to photo-alignment treatment, provide a pre-tilt angle to the liquid crystal molecules, the photo-alignment treatment step includes performing the polarized light irradiation while moving the first substrate or the second substrate or moving the light source relative to the first substrate or the second substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871